[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO ENTER JUDGMENT
The defendant, Varian Associates, Inc., pursuant to Practice Book § 442, now Practice Book (1998 Rev.) § 19-16, has asked that the court enter judgment in its favor on the underlying matter. For the reasons set forth below, a motion for judgment is premature at the present time. CT Page 11269
A review of the file reveals the following pertinent facts. On March 25, 1998, the fact-finder attorney trial referee, Friedman, D., A.T.R., issued a report containing findings of fact and conclusions of law. In the report, the attorney trial referee found in favor of the defendant on all counts. On April 2, 1998, the plaintiff, Lana Pryde, filed a motion to correct the report of the attorney trial referee. On April 8, 1998, the defendant filed an objection to the plaintiff's motion to correct. Simultaneously with the objection, the defendant also filed its own motion to correct the trial referee's report. On April 13, 1998, the attorney trial referee denied the plaintiff's motion to correct in its entirety. The April 13, 1998, decision, however, does not address the defendant's motion to correct.
Due to the fact that the defendant's motion to correct the report of the attorney trial referee is still pending, the court is without authority to enter judgment on what may be an inconclusive report of the attorney trial referee. Moreover, pursuant to Practice Book § 441, now Practice Book (1998 Rev.) § 19-15, the statute of limitations for filing objections to the report has not yet run. As such, the court remands the outstanding motion to correct back to the attorney trial referee. See Practice Book § 438, now Practice Book (1998 Rev.) § 19-12; see also Post Road Iron Works v.Lexington Development Group, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 143463 (February 24, 1998, Lewis, J.).
BALLEN, JUDGE